


Exhibit 10.78

 

COVENANTS AGREEMENT AND
AMENDMENT TO TERM LOAN AGREEMENTS

 

THIS COVENANTS AGREEMENT AND AMENDMENT TO TERM LOAN AGREEMENTS, made as of the
30th day of January, 2004, among S&W OF LAS VEGAS, L.L.C., a Delaware limited
liability company, having an address at c/o The Smith & Wollensky Restaurant
Group, Inc., 1114 First Avenue, New York, New York 10021 (the “Borrower”), THE
SMITH & WOLLENSKY RESTAURANT GROUP, INC., having an address at 1114 First
Avenue, New York, New York 10021 (“S&W Restaurant Group”), DALLAS S&W, L.P.
(“S&W Dallas” and, together with S&W Restaurant Group, the “Guarantors”), having
an address at c/o The Smith & Wollensky Restaurant Group, Inc., 1114 First
Avenue, New York, New York 10021 and MORGAN STANLEY DEAN WITTER COMMERCIAL
FINANCIAL SERVICES, INC., a Delaware corporation, having an office at 825 Third
Avenue, New York, New York 10022 (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Lender, the Borrower and S&W Restaurant Group entered into a Term
Loan Agreement dated August 23, 2002 (the “Original Term Loan Agreement”) in
connection with a $4,000,000.00 loan made by the Lender to the Borrower (the
“First Advance Loan”), and a contemplated loan to the Borrower in the amount of
$10,000,000.00, which Original Term Loan Agreement was amended by an Amendment
to Term Loan Agreement dated October 25, 2002, by a Second Amendment to Term
Loan Agreement dated December 24, 2002, by an Amendment to Term Loan Agreements
(being the third amendment to the Original Term Loan Agreement) dated August 20,
2003 (the “August 2003 Amendment”) and by an Amendment to the Term Loan
Agreements (being the fourth amendment to the Original Term Loan Agreement)
dated September 28, 2003  (the “September 2003 Amendment”; the Original Term
Loan Agreement, as amended through to the September 2003 Amendment, the “First
Loan Agreement”);

 

WHEREAS, the Lender, the Borrower and the Guarantors entered into an additional
Term Loan Agreement dated December 24, 2002, which was also amended by the
August 2003 Amendment (being the first amendment to such latter Term Loan
Agreement) and by the September 2003 Amendment (being the second amendment to
such latter Term Loan Agreement; such latter Term Loan Agreement as amended
through to the September 2003 Amendment, the “Second Loan Agreement”) in
connection with a $1,900,000.00 loan (the “Second Term Loan”) made by the Lender
to the Borrower;

 

WHEREAS,  the Lender, the Borrower and S&W Restaurant Group, simultaneously
herewith, entered into a Line of Credit Agreement dated as of the date hereof
(the “Third Loan Agreement” and, together with the First Loan Agreement and the
Second Loan Agreement, the “Loan Agreements”) in connection with a $2,000,000
commercial line of credit (the “Third Loan” and, together with the First Advance
Loan and the Second Term Loan, the “Loans”) being extended by the Lender to the
Borrower;

 

WHEREAS, in connection with the making of the Third Loan and the Third Loan
Agreement, the Borrower, the Guarantors and the Lender wish (for clarity and
convenience) to transpose into this (one) Agreement the financial covenants set
forth in the first two Loan Agreements, and to make certain amendments to the
First Loan Agreement and the Second Loan Agreement in connection therewith;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, and in order to modify the First
Loan Agreement and the Second Loan Agreement, and to supplement the Third Loan
Agreement, the parties hereto agree for themselves, their successors and assigns
as follows:

 

1.                                       Amendments.

 

(a)  Section 5.03 of each of the First Loan Agreement and the Second Loan
Agreement is deemed deleted, subject to Section 3 of this Agreement.

 

(b)  Section 6.01(c)(i) of each of the First Loan Agreement and the Second Loan
Agreement is amended by adding the words “or in the Covenants Agreement” to the
end of said clause (i).

 

(c)  The following term is added to Schedule I in the First Loan Agreement, in
alphabetical order:

 

 “Covenants Agreement” means the Covenants Agreement and Amendment to Term Loan
Agreements dated as of January 30, 2004 among the Lender, the Borrower, Dallas S
& W, L.P. and the Guarantor which, among other things, details certain financial
covenants made by the Borrower and the Guarantor to the Lender.

 

(d)  The following term is added to Schedule I in the Second Loan Agreement, in
alphabetical order:

 

“Covenants Agreement” means the Covenants Agreement and Amendment to Term Loan
Agreements dated as of January 30, 2004 among the Lender, the Borrower and the
Guarantors which, among other things, details certain financial covenants made
by the Borrower and S&W Restaurant Group to the Lender.

 

(e)  The term “Loan Documents” as it appears in Schedule I of each of the First
Loan Agreement and the Second Loan Agreement is amended by adding, “the
Covenants Agreement” after the words “this Agreement” in the first line thereof.

 

(f)  In each place in Schedule II of the First Loan Agreement and the Second
Loan Agreement where there is required a certificate of an officer or a managing
member or another person, setting forth calculations of compliance with
financial covenants which are set forth in such Schedule, the same is deemed
amended to include a requirement for such a certificate and such calculation
with respect to this Agreement (as it may be hereafter amended, modified,
supplemented and/or restated) for any reporting period ending after the date
hereof.

 

(g) Paragraph (f) of Schedule II to each of the First Loan Agreement and the
Second Loan Agreement is deemed deleted, subject to Section 3 below.

 

2.  Financial Covenants. So long as any portion of the any of the Loans shall
remain unpaid or any portion of the Commitment under the Third Loan Agreement
remains unterminated, the Borrower and S&W Restaurant Group shall comply with
the following:

 

2

--------------------------------------------------------------------------------


 

(a) Debt Service Coverage Ratio.  The Borrower shall not permit the ratio of
EBITDA excluding rent received from tenants, minus maintenance capital
expenditures, minus real estate taxes, to interest expense plus current portion
of long-term debt of the Borrower, to be less than 1.50 to 1.00 (measured on a
rolling four quarter basis) as of the close of any fiscal quarter; provided,
however (x) that the amount of any “balloon” payments due at the maturity of the
First Note, due at the maturity of Second Note and outstanding at the
termination of the Third Note, shall not be included for the purposes of the
calculation of the foregoing ratio, and (y) that in determining the foregoing
ratio, Subject Lease Capital Lease Debt shall be excluded from the calculations
of interest expense, current portion of long-term debt (as applicable) and
EBITDA.

 

(b) Senior Leverage Ratio.  Subject to (e) below, S&W Restaurant Group shall not
permit the ratio of total Unsubordinated Funded Debt to EBITDA to exceed 3.00 to
1.00 (measured on a rolling four quarter basis) as of the close of any fiscal
quarter.  For purposes of determining the foregoing ratio, Subject Lease Capital
Lease Debt shall be excluded from the calculations of Unsubordinated Funded Debt
and EBITDA. Any purchase money mortgage debt incurred by a Subsidiary (other
than the Borrower and S&W Dallas) of S&W Restaurant Group which is not
guaranteed by S&W Restaurant Group, the Borrower or S&W Dallas shall not be
deemed to be a part of Unsubordinated Funded Debt of S&W Restaurant Group for
the purposes of the calculation of this Senior Leverage Ratio to the extent that
such purchase money debt is less than $5,000,000.00 in the aggregate.

 

(c) Interest Coverage Ratio.  Subject to (e) below, S&W Restaurant Group shall
not permit the ratio of EBIT to interest expense to be less than 2.0 to 1.0 as
of the close of any fiscal quarter (in each case, measured on a rolling four
quarter basis).  Subject Lease Capital Lease Debt shall be excluded from the
calculations of interest expense and EBIT in determining the foregoing ratio.

 

(d) Loan Repayment.  Prior to the end of each calendar month, S&W Restaurant
Group shall repay any loans owing to the Borrower to the extent required for the
Borrower to make all payments then due and payable under the Notes and the other
Loan Documents (as such term is defined in each of the Loan Agreements,
respectively).

 

(e) General.  All calculations of EBITDA and EBIT will exclude from the
determination of earnings, (a) amounts attributable to pre-opening expenses
associated with new restaurants, which expenses are approved by the Lender in
its reasonable discretion, and (b) operating losses (up to $150,000.00 per new
restaurant) incurred by a new restaurant during the first full month after the
opening of such new restaurant.  All calculations of EBITDA and EBIT will
include rent payments under the Subject Lease as an operating expense, provided
that until the first fiscal quarter ending after December 15, 2004, such rent
payments may be excluded from the calculation of earnings for purposes of
determining the Interest Coverage Ratio.  In settlement of a suit filed in the
State of Arizona on or about September 5, 2001 by Mondo’s of Scottsdale, L.C.,
S&W Restaurant Group may exclude an amount up to $300,000.00 from the
determination of any of the covenants set forth in this Section 2 for the fiscal
quarter in which such settlement is required to be reported as an accrued
expense under GAAP (as defined in the Third Loan Agreement).  The covenants in
this Section 2 of S&W Restaurant Group will be determined on the basis of the
consolidated results reflected on S&W Restaurant Group’s financial statements.

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (x) accounting terms which are not otherwise
defined shall have the meanings ascribed to them under GAAP; and (y) the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“EBIT” means net income (net loss), plus (a) interest expense and (b) income tax
expense.

 

“EBITDA” means net income (net loss), plus (a) interest expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense.

 

“Funded Debt” means all Debt, excluding (a) commitments and contingent
obligations in respect of undrawn letters of credit and guaranties (except, to
the extent constituting guaranties in respect of Funded Debt of a Person other
than the Borrower, either Guarantor or any Subsidiary), (b) hedging obligations
and (c) accrued liabilities incurred in the ordinary course of business.

 

“Subject Lease Capital Lease Debt” means rental payments under the Subject Lease
(as defined in the Third Loan Agreement) which the Borrower is required to treat
as payments of principal or  interest under GAAP.

 

“Subordinated Debt” of any Person means all Debt completely subordinated to such
Person’s obligations to the Lender pursuant to a subordination agreement in form
and substance satisfactory to the Lender.

 

“Unsubordinated Funded Debt” means Funded Debt that is not Subordinated Debt.

 

3.                                       Survival of Certain Provisions. 
Notwithstanding anything in this Agreement to the contrary, any financial
covenant in the First Loan Agreement or the Second Loan Agreement which relates
to a period prior to the date of this Agreement for which financial reporting
has not been completed and accepted by the Lender shall survive as an obligation
of the party or parties making such covenant.  In addition, notwithstanding the
relocation of the financial covenants effected pursuant to this Agreement, the
Borrower expressly reaffirms paragraph (g) of each of the First Loan Agreement
and the Second Loan Agreement (added pursuant to Section 3 of the August 2003
Amendment) and the Security Agreement (Financial Assets) and the Account Control
Agreement made in connection said paragraph (g).

 

4.                                       Entire Agreement.  This Agreement sets
forth the entire understanding of the parties with respect to the modification
to the First Loan Agreement and the Second Loan Agreement, and the other subject
matter hereof.  The Borrower and the Guarantor acknowledge that no oral or other
agreements, conditions, promises, understandings, representations or warranties
exist in regard to its obligations under, or the subject matter of, this
Agreement, except those specifically set forth herein and therein.

 

5.                                       Ratification.  As specifically modified
and supplemented herein (as applicable), all of the terms, covenants, conditions
and stipulations contained in each of the Loan Agreements are hereby ratified
and confirmed in all respects, shall continue to apply with full force and
effect.

 

6.                                       No Oral Change.  Neither this Agreement
nor any provision hereof may be modified, amended, changed, waived, discharged
or terminated orally, but only by an instrument

 

4

--------------------------------------------------------------------------------


 

in writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

7.                                       Counterparts.  This Amendment may be
executed in one or more counterparts each of which shall be an original but all
of which when taken together shall constitute one and the same instrument.

 

8.                                       New  York Law.  This Agreement is and
shall be deemed to be a contract entered into pursuant to the laws of the State
of New York and shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of laws principles of the State of New York other than
Section 5-1401 of the New York General Obligations Law.

 

9.                                       Submission to Jurisdiction.  The
Borrower and each of the Guarantors agree to submit to personal jurisdiction in
the State of New York in any action or proceeding arising out of this Agreement
or any of the Loan Agreements or any of the other Loan Documents (as defined in
each of the Loan Agreements and amended hereby).  In furtherance of such
agreement, the Borrower and each of the Guarantors hereby agree and consent that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over any of them in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon any of them by registered or
certified mail to, or by personal service at, the last known address of the
applicable entity whether such address be within or without the jurisdiction of
any such court.  The Borrower and each of the Guarantors further agree that the
venue of any litigation arising in connection with any of the Loans, or in
respect of any of the obligations of the Borrower or either of the Guarantors
under this Agreement, shall, to the extent permitted by law, be in New York
County.

 

10.                                 Binding Effect.  This Agreement is binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

11.                                 Severability.  If any term, covenant,
provision or condition of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
term, covenant, provision or condition.

 

12.                               Waiver of Jury Trial.  The parties hereto
hereby irrevocably and unconditionally waive any and all rights to trial by jury
in any action, suit or counterclaim arising in connection with, out of or
otherwise related to this Agreement.

 

 

[Signatures appear on the following page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

S&W OF LAS VEGAS, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

The Smith & Wollensky Restaurant Group, Inc.,

 

 

a Delaware corporation, its Sole Member

 

 

 

 

 

By:

/S/ JAMES DUNN

 

 

 

 

Name: JAMES DUNN

 

 

 

Title: PRESIDENT

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared James Dunn, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

 

/S/ MARIA A. CHANG

 

 

 

 

 

MARIA A. CHANG

 

 

 

 

 

Notary Public NOTARIZED

 

 

 

THE SMITH & WOLLENSKY RESTAURANT
GROUP, INC.,
a Delaware corporation

 

 

 

By:

/S/ JAMES DUNN

 

 

 

Name: JAMES DUNN

 

 

Title: PRESIDENT

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared James Dunn, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

 

/S/ MARIA A. CHANG

 

 

 

 

 

MARIA A. CHANG

 

 

 

 

 

Notary Public NOTARIZED

 

 

--------------------------------------------------------------------------------


 

 

DALLAS S&W, L.P.
By:  S&W of Dallas LLC, general partner

 

 

 

By:

/S/ ALAN M. MANDEZ

 

 

 

Name: ALAN M. MANDEZ

 

 

Title: SECRETARY

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared ALAN M. MANDEZ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

/S/ MARIA A. CHANG

 

 

 

 

Notary Public NOTARIZED

 

 

 

 

MORGAN STANLEY DEAN WITTER
COMMERCIAL FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/S/ CHRISTOPHER MAYROSE

 

 

 

Name: CHRISTOPHER MAYROSE

 

 

Title: EXECUTIVE DIRECTOR

 

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared CHRISTOPHER MAYROSE,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

/S/ EVA MARIE AROMI

 

 

 

 

Notary Public NOTARIZED

 

 

--------------------------------------------------------------------------------
